COURT
OF APPEALS
SECOND DISTRICT
OF TEXAS
FORT WORTH
 
NOS. 2-06-058-CR
        2-06-059-CR
 
MICHAEL JAMES LORENZ                                                     APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM
THE 415TH DISTRICT COURT OF PARKER COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant
Michael James Lorenz appeals from his two convictions for possession of a
controlled substance.  According to the
written confessions signed by appellant and the trial court=s
judgments, appellant was convicted pursuant to a plea bargain, and his
punishment was assessed in accordance with the plea bargain at two years=
confinement in the Institutional Division of the Texas Department of Criminal
Justice for the second-degree felony offense and twenty-four months=
confinement in state jail for the state-jail felony offense.
The
trial court=s certifications state that each
case Ais a
plea-bargain case, and the defendant has NO right of appeal@ and
that Athe
defendant has waived the right of appeal.@  Accordingly, on February 28, 2006, we
informed appellant by letter that this court would dismiss the appeals unless
appellant or any party desiring to continue the appeals filed a response
showing grounds for continuing the appeals. 
We received a response from appellant pro se, but the response does not
show grounds for continuing the appeals in light of the trial court=s
certifications.  
Rule
25.2(a)(2) limits the right to appeal in a plea-bargain case to those matters
that were raised by written motion filed and ruled on before trial or to those
cases in which the appellant obtained the trial court=s
permission to appeal.  See Tex. R. App. P. 25.2(a)(2)(A),
(B).  Appellant has not indicated that
either of these exceptions apply in these cases.  Therefore, we dismiss the appeals.  See Tex.
R. App. P. 25.2(d), 43.2(f).
PER CURIAM
 
PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON,
J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: May 4, 2006




[1]See Tex. R. App. P.
47.4.